1
2
3
4
5
6
7
8
9
10
11
12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14
15   SHELLY ROBINSON, individually and on           )   Case No. 4:18-cv-04654-HSG
     behalf of all others similarly situated,       )
16                                                  )   CLASS ACTION
                    Plaintiff,                      )
17                                                  )   ORDER GRANTING UNOPPOSED
            vs.                                     )   MOTION FOR EXTENSION OF
18                                                  )   DEFENDANT’S DEADLINE TO REPLY
     THE J.M. SMUCKER COMPANY, an Ohio )                TO PLAINTIFF’S OPPOSITION TO
19   corporation; and DOES 1 through 10, inclusive, )   DEFENDANT’S MOTION TO DISMISS
                                                    )   PLAINTIFF’S FIRST AMENDED
20                  Defendants.                     )   COMPLAINT
                                                    )
21                                                  )
                                                    )
22
23
24
25
26
27
28

                                                                           CASE NO. 4:18-CV-04654-HSG
                                                                                                ORDER
1           Upon consideration of Defendant The J.M. Smucker Company’s Unopposed Motion For
2    Extension Of Defendant’s Deadline To Reply To Plaintiff’s Opposition To Defendant’s Motion To
3    Dismiss Plaintiff’s First Amended Complaint, and for good cause shown, the Court hereby rules as
4    follows:
5    IT IS HEREBY ORDERED, that Defendant’s deadline to reply to Plaintiff’s opposition to
6    Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint is December 5, 2018.
7    IT IS SO ORDERED.
8
     Dated: November 16, 2018
9
                                                The Honorable Haywood S. Gilliam, Jr.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                                                              CASE NO. 4:18-CV-4654-HSG
                                                                                                  ORDER
